Citation Nr: 0839140	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  03-25 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased evaluation for bursitis of 
the right shoulder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to June 
1953, September 1953 to July 1956, October 1956 to October 
1966, August 1974 to July 1975, and February 1977 to 
September 1981.  The veteran's decorations include the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2000 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In a July 2003 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 30 percent, effective 
March 13, 2002 and increased the evaluation of the veteran's 
bilateral hearing loss to 30 percent, effective March 10, 
2002.  In a February 2004 rating decision, the RO increased 
the evaluation of the veteran's PTSD to 50 percent, effective 
March 13, 2002 and increased the evaluation of the veteran's 
bursitis of the right shoulder to 20 percent, effective March 
29, 2000.  In a June 2005 rating decision, the RO increased 
the evaluation of the veteran's bilateral hearing loss to 50 
percent, effective June 11, 2005.  As the veteran has not 
been granted the maximum benefit allowed, the veteran is 
presumed to be seeking a 100 percent evaluation and the 
claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in February 2004 at the St. Petersburg, 
Florida RO.  The appellant testified at that time and the 
hearing transcript is of record.

This case was previously before the Board in April 2008 when 
it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran's PTSD manifests in a GAF score of 45 to 59, 
unremarkable psychomotor activity and speech, predominantly 
adequate grooming, blunted affect, intact attention and 
orientation, agitated and depressed mood, unremarkable 
thought processes and content, no delusions, no homicidal or 
suicidal ideations, intact judgment and insight, no 
inappropriate behavior, faire impulse control, one episode of 
violence, and mildly impaired memory.

2.  The results of VA audiometric tests conducted in June 
2002 reveal that the veteran had level IV hearing in his 
right ear and level IX hearing in his left ear.

3.  The results of VA audiometric tests conducted in October 
2003 reveal that the veteran had level V hearing in his right 
ear and level VIII hearing in his left ear.

4.  The results of VA audiometric tests conducted in June 
2005 reveal that the veteran had level VIII hearing in his 
right ear and level IX hearing in his left ear.

5.  The results of VA audiometric tests conducted in June 
2008 reveal that the veteran had level III hearing in his 
right ear and level III hearing in his left ear.

6.  Prior to June 25, 2008, the veteran's bursitis of the 
right shoulder disability was manifested by ranges of motion 
no less than: flexion and abduction to 110 degrees with pain 
at the endpoints and internal and external rotation to 40 
degrees with pain at the endpoints.  There was no clicking, 
popping, dislocation, gross deformity, swelling, or 
ecchymosis of the right shoulder.

7.  Beginning June 25, 2008, the veteran's bursitis of the 
right shoulder disability was manifested by ranges of motion 
of: 90 degrees of flexion with pain from 70 degrees, 80 
degrees abduction with pain from 45 degrees, 45 degrees of 
external rotation with pain through the entire range of 
motion, and 30 degrees of internal rotation with pain through 
the entire range of motion.  No recurrent dislocations or 
ankylosis were noted.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
disabling for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 
9411 (2008).

2.  The criteria for an evaluation in excess of 50 percent 
disabling for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86 
Diagnostic Code 6100 (2008).

3.  The criteria for an evaluation in excess of 20 percent 
disabling for bursitis of the right shoulder, for the period 
prior to June 25, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 
5019, 5200, 5201, 5202, 5203 (2008).

4.  The criteria for an evaluation of 30 percent disabling 
and no higher for bursitis of the right shoulder, for the 
period beginning June 25, 2008, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Codes 
5019, 5200, 5201, 5202, 5203 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in May 2008 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her or his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in August 2008 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA January 1992 to 
June 2008.  The veteran submitted relevant private treatment 
records from Dr. K.D., dated March 2000 to February 2004.  
The appellant was afforded VA medical examinations in June 
2002, July 2002, April 2004, December 2004, June 2005, and 
June 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Post-Traumatic Stress Disorder

The RO granted service connection for PTSD in an August 2002 
rating decision and assigned an evaluation of 10 percent 
disabling, effective March 13, 2002, pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411.  The veteran filed a timely 
appeal in regard to the evaluation and contends that the 
evaluation does not accurately reflect the severity of his 
disability.  Subsequently, in a rating decision dated in July 
2003 the RO granted the veteran an evaluation of 30 percent 
disabling for service-connected PTSD, effective March 13, 
2002, and in a rating decision dated in February 2004 the RO 
granted an evaluation of 50 percent disabling for service-
connected PTSD, effective March 13, 2002.  Both of these 
evaluations were assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  As noted above, as these increases in 
evaluation do not represent a complete grant of the benefit 
sought on appeal, the case remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9411 for 
PTSD, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

In June 2002 the veteran was afforded a VA Compensation and 
Pension (C&P) PTSD examination in conjunction with his claim 
of entitlement to service connection for PTSD.  The veteran 
stated that he has nightmares about his service.  The 
frequency and severity of the dreams are variable but worse 
in the summer.  He indicated that he has poor concentration 
and hypervigilance.  The veteran denied an increased startle 
response.  He indicated that he does not like to talk about 
his experiences in Korea.  The examiner noted that the 
veteran had psychomotor agitation and outbursts.  Upon 
examination the veteran was found to be well-groomed.  He 
maintained eye-contact and was cooperative.  The veteran was 
alert and oriented in all spheres with a euthymic mood.  The 
veteran's speech was completely within normal limits.  
Auditory and visual hallucinations and suicidal and homicidal 
ideations were absent.  Flight of ideas, ideas of reference, 
delusions, and paranoia were absent.  The veteran's memory 
and concentration were intact and his insight and judgment 
were good.  The examiner diagnosed the veteran with PTSD and 
assigned a GAF score of 55

In VA treatment records dated September 2002 to October 2003 
the veteran was noted to have no hallucinations, suicidal, or 
homicidal ideations. 

In June 2005 the veteran was afforded a VA C&P PTSD 
examination.  The veteran indicated that he has intrusive 
thoughts, recurrent dreams and nightmares, and avoidant 
behaviors related to conversations and thoughts, feelings, 
people, and places.  He stated that he had an affect 
restricted to anxiety and anger.  The veteran reported sleep 
disturbances, poor temper, irritability, hypervigilance, and 
profound survivor guilt.  The veteran denied any psychiatric 
hospitalization or suicide attempts.  However, the veteran 
indicated that he had remote suicidal ideations and 
endangerment through reckless actions.  Upon examination the 
veteran was found to be alert and oriented.  He ambulated 
with a cane.  The veteran had somewhat inadequate hygiene, 
wearing shorts, a dirty t-shirt, and a very soiled-appearing 
cap.  The veteran was cooperative but became anxious and 
upset while discussing emotionally charged topics related to 
his military experiences.  His speech was of a normal rate, 
volume, and tone.  His thought processes were logical and 
coherent.  The veteran did not have current suicidal or 
homicidal ideation though there was a positive history of 
suicidal thought.  His mood was dysthymic and anxious.  His 
affect was mood congruent and there was no auditory, visual, 
or tactile hallucinations.  The veterans' insight and 
judgment were fair.  The examiner diagnosed the veteran with 
PTSD and assigned a GAF score of 45 to 50.  The examiner 
rendered the opinion that the veteran suffered from moderate 
to severe social and occupational dysfunction as a result of 
his PTSD symptoms.  The examiner indicated that although the 
veteran is of retirement age he would not be psychiatrically 
employable because of his symptoms.

In VA treatment records dated October 2006 to June 2007 the 
veteran was noted to have no hallucinations, suicidal, or 
homicidal ideations.  In a VA treatment record, dated in July 
2007, the veteran was treated for a bruised hand and 
fractured 5th metacarpal after punching someone.  In a June 
2008 VA treatment note the veteran was assigned a GAF score 
of 55.

In June 2008 the veteran was afforded a VA C&P PTSD 
examination in conjunction with his claim for a higher 
initial evaluation.  The veteran reported depression quite 
often.  He indicated that he was often anxious, angry, and 
irritated.  Upon examination, the veteran's psychomotor 
activity and speech were unremarkable.  He was clean, neatly 
groomed, appropriately and casually dressed.  The veteran's 
attitude toward the examiner was cooperative, friendly, 
relaxed, and attentive.  His mood was agitated and depressed.  
His affect was blunted.  The veteran's attention and 
orientation were intact.  His thought process and content 
were unremarkable.  The veteran did not display any delusions 
and his judgment and insight were intact.  His intelligence 
was noted to be average.  There were no homicidal or suicidal 
thoughts and no inappropriate behavior.  The veteran's 
impulse control was noted to be fair.  The examiner noted 
that the veteran had episodes of violence including one where 
he broke his hand punching someone at a Wal-Mart.  The 
veteran was noted to be able to maintain a minimum of 
personal hygiene; however, he was also noted to have 
difficulty with some activities of daily living.  His remote 
memory was noted to be intact while his recent and immediate 
memory were noted to be mildly impaired.  The Psychometric 
Assessment Score was noted to be 55 indicating a mild to 
moderate severity of PTSD symptoms.  The examiner assigned a 
GAF score of 59.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence does not warrant an evaluation 
in excess of 50 percent disabling.  VA treatment and 
examination records indicate that the veteran's assigned GAF 
score has ranged from 45 to 59.  As noted above, a GAF score 
of 41-50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job) and a GAF 
score of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  The veteran's assigned GAF score therefore 
fluctuates between classifying the veteran's symptoms as 
severe and moderate.  However, the veteran's assigned GAF 
scores primarily identify the veteran's symptoms as moderate.  
While the veteran did exhibit one episode of violence, has 
indicated that he carries a concealed weapon his wife's car 
for protection, and has had one noted experience of being ill 
groomed, the preponderance of the evidence does not indicate 
that the veteran has occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Throughout the 
appeal period the veteran has not indicated that he has had 
suicidal or homicidal ideations, his hygiene has been 
primarily appropriate, he has not been noted to have 
hallucinations, delusions, impaired judgment, impaired 
insight, or spatial disorientation.  Accordingly, the Board 
denies the veteran's claim of entitlement to an initial 
evaluation in excess of 50 percent disabling for service 
connected PTSD.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 50 percent disabling for service connected PTSD, 
the doctrine is not for application.

B.  Bilateral Hearing Loss

The veteran seeks a higher evaluation for his bilateral 
hearing loss.  Currently the veteran's bilateral hearing loss 
is evaluated as 50 percent disabling pursuant to 38 C.F.R. 
§ 4.85 (2008).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86(b).  As the audiological findings reported 
below demonstrate, the veteran does not have exceptional 
patterns of hearing impairment for VA purposes.

As noted above, the veteran filed his claim for a compensable 
evaluation for service-connected bilateral hearing loss in 
March 2000.

In March 2000 the veteran underwent a private audiological 
examination; however, the Board finds that it may not use the 
results from these tests when evaluating the veteran's 
current level of auditory impairment because the graphs were 
not accompanied by numerical results.  See Colvin v. 
Derwinski 1 Vet. App. 171, 175 (1991); Kelly v. Brown, 7 Vet. 
App. 471 (1995).  Furthermore, while speech recognition 
results were provided, it is unclear whether the results 
comply with 38 C.F.R. § 4.85(a) and, therefore, cannot be 
considered.

In an April 2000 rating decision the RO partially granted the 
veteran's claim and assigned an evaluation of 20 percent 
disabling for service connected bilateral hearing loss, 
effective March 10, 2000, the date of the claim.  
Subsequently, the veteran filed a timely appeal.

In June 2002 the veteran was afforded a VA C&P audiological 
examination.  Pure tone thresholds, in decibels, were 
measured as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
65
80
80
LEFT
15
85
85
80

Pure tone threshold levels averaged 65 decibels for the right 
ear and 66 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 76 percent in the 
right ear and 52 percent in the left ear.  The results in the 
right ear do not represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(a), (b).  However, the results in 
the left ear represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(b).  Therefore, the right ear 
must be evaluated only under Table VI and the left ear must 
be evaluated under both Table VI and Table VIa and then the 
higher of the two numbers is to be elevated to the next 
higher numeral.

Under Table VI, the examination results of the right ear 
correspond to level IV hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level VIII 
hearing loss.  Under Table VIa, the examination results of 
the left ear correspond to level V hearing loss.  Therefore, 
the results of Table VI for the left ear will be applied and 
the result is IX, which represents VIII raised to the next 
higher numeral pursuant to 38 C.F.R. § 4.86(b).  The 
intersection point for the higher of the two levels for the 
left ear and the level for the right ear under Table VII 
shows that the veteran's hearing loss warranted a 30 percent 
disabling evaluation under Diagnostic Code 6100.

In an August 2002 rating decision, the RO continued the 
veteran's 20 percent evaluation for service-connected 
bilateral hearing loss.  In a July 2003 rating decision the 
RO again partially granted the veteran's claim and assigned 
an evaluation of 30 percent disabling for service connected 
bilateral hearing loss, effective March 10, 2000, the date of 
the initial increased evaluation claim.

In October 2003 the veteran was afforded a VA outpatient 
audiological evaluation.  Pure tone thresholds, in decibels, 
were measured as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
70
75
LEFT
15
80
80
85

Pure tone threshold levels averaged 59 decibels for the right 
ear and 65 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 68 percent in the 
right ear and 52 percent in the left ear.  The results in the 
right ear do not represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(a), (b).  However, the results in 
the left ear represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(b).  Therefore, the right ear 
must be evaluated only under Table VI and the left ear must 
be evaluated under both Table VI and Table VIa and then the 
higher of the two numbers is to be elevated to the next 
higher numeral.

Under Table VI, the examination results of the right ear 
correspond to level V hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level VII 
hearing loss.  Under Table VIa, the examination results of 
the left ear correspond to level III hearing loss.  
Therefore, the results of Table VI for the left ear will be 
applied and the result is VIII, which represents VII raised 
to the next higher numeral pursuant to 38 C.F.R. § 4.86(b).  
The intersection point for the higher of the two levels for 
the left ear and the level for the right ear under Table VII 
shows that the veteran's hearing loss warranted a 30 percent 
disabling evaluation under Diagnostic Code 6100.

In June 2005 the veteran was afforded a VA C&P audiological 
examination.  Pure tone thresholds, in decibels, were 
measured as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
75
75
80
LEFT
30
85
85
85

Pure tone threshold levels averaged 69 decibels for the right 
ear and 71 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 56 percent in the 
right ear and 48 percent in the left ear.  The results in the 
right ear do not represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(a), (b).  However, the results in 
the left ear represent an exceptional pattern of hearing 
loss.  See 38 C.F.R. § 4.86(b).  Therefore, the right ear 
must be evaluated only under Table VI and the left ear must 
be evaluated under both Table VI and Table VIa and then the 
higher of the two numbers is to be elevated to the next 
higher numeral.

Under Table VI, the examination results of the right ear 
correspond to level VIII hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level VIII 
hearing loss.  Under Table VIa, the examination results of 
the left ear correspond to level VI hearing loss.  Therefore, 
the results of Table VI for the left ear will be applied and 
the result is IX, which represents VIII raised to the next 
higher numeral pursuant to 38 C.F.R. § 4.86(b).  The 
intersection point for the higher of the two levels for the 
left ear and the level for the right ear under Table VII 
shows that the veteran's hearing loss warranted a 50 percent 
disabling evaluation under Diagnostic Code 6100.

In a June 2005 rating decision the RO granted the veteran an 
evaluation of 50 percent disabling for bilateral hearing 
loss, effective June 11, 2005, the date of the VA C&P 
examination.

In June 2008, the veteran was afforded another VA C&P 
audiological examination, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
65
70
75
LEFT
35
75
75
75

Pure tone threshold levels averaged 61 decibels for the right 
ear and 65 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 86 percent in his 
right ear and 86 percent in his left ear.  The results in 
neither ear represent an exceptional pattern of hearing loss.  
See 38 C.F.R. § 4.86(a), (b).  Therefore, both ears must be 
evaluated only under Table VI

Under Table VI, the examination results of the right ear 
correspond to level III hearing loss.  Under Table VI, the 
examination results of the left ear correspond to level III 
hearing loss for the left ear.  The intersection point of the 
levels for both ears under Table VII shows that the veteran's 
hearing loss warrant a noncompensable evaluation under 
Diagnostic Code 6100.

Prior to June 11, 2005

In light of the evidence, the Board finds that an evaluation 
in excess of 30 percent disabling is not warranted for the 
period prior to June 11, 2005.  As noted above, the 
mechanical application of the results of the veteran's 
audiological examinations and evaluations, prior to June 11, 
2005, to the rating schedule shows that the veteran was 
entitled to no higher than a 30 percent disabling evaluation.  
Accordingly, the veteran's claim of entitlement to an 
evaluation in excess of 30 percent disabling for service-
connected bilateral hearing loss, for the period prior to 
June 11, 2005, is denied.

Beginning June 11, 2005

In light of the evidence, the Board finds that an evaluation 
in excess of 50 percent disabling, effective June 11, 2005, 
is not warranted.  As noted above, the mechanical application 
of the results of the June 11, 2005 VA audiological 
examination to the rating schedule do not show that the 
veteran is entitled to an evaluation in excess of 50 percent 
disabling.

The Board further notes that the mechanical application of 
the results of the June 2008 VA audiological examination to 
the rating schedule reveal that the veteran's current 
bilateral hearing loss disability does not warrant a 
compensable evaluation.

Accordingly, the veteran's claim of entitlement to an 
evaluation in excess of 50 percent disabling for service-
connected bilateral hearing loss, effective June 11, 2005, is 
denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 30 percent for period prior to June 11, 2005 and in 
excess of 50 percent disabling for the period beginning June 
11, 2005 for service-connected bilateral hearing loss, the 
doctrine is not for application.

C.  Bursitis of the Right Shoulder

The veteran seeks entitlement to an increased evaluation for 
service-connected bursitis of the right shoulder.  The 
veteran's service-connected bursitis of the right shoulder is 
currently assigned an evaluation of 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5203.

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the shoulder.  Limitation of motion 
of the arm at shoulder level is rated 20 percent disabling 
for both the major and the minor side.  Limitation of the arm 
midway between the side and the shoulder level is rated 30 
percent disabling on the major side; and limitation to 25 
degrees from the side is rated 40 percent disabling on the 
major side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, 
a 30 percent evaluation is warranted for impairment of the 
major extremity caused by malunion resulting in moderate or 
marked deformity, or for recurrent dislocation of the 
scapulohumeral joint with frequent episodes of dislocation at 
the scapulohumeral joint and guarding of all arm movements.  
A 50 percent evaluation is assigned where there is fibrous 
union, a 60 percent evaluation is warranted for nonunion or a 
false flail joint, and an 80 percent evaluation is warranted 
for loss of the humeral head (flail shoulder).  38 C.F.R. § 
4.71a, Diagnostic Code 5202.

Diagnostic Code 5203 provides that malunion of the clavicle 
or scapula, or nonunion without loose movement warrants a 10 
percent evaluation.  A 20 percent evaluation requires 
nonunion with loose movement or dislocation.  These 
disabilities may, in the alternative, be rated on the basis 
of impairment of function of the contiguous joint.  38 C.F.R. 
Part 4, Diagnostic Code 5203.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provided 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  In this case, the 
evidence (e.g., VA examinations) shows that the veteran is 
right-handed.  Consequently, for rating purposes, the right 
shoulder is the dominant extremity.

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
factors do not specifically relate to muscle or nerve 
injuries independent of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  DeLuca, supra.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

In a VA treatment note dated in February 1999 the veteran was 
treated for right shoulder pain and a diagnosis of bursitis 
versus tendonitis was rendered.  Subsequently, in a January 
2000 VA treatment note, the veteran was diagnosed with 
osteoarthritis and adhesive capsulitis of the right shoulder.

In March 2001 the veteran was treated by VA for right 
shoulder pain.  The veteran was reported that he had a 
diagnosis of chronic arthritis, tendonitis, and limitation of 
motion of the right shoulder.  He indicated that the pain 
increased with activity and at the extremes of motion.  The 
veteran was noted to be right handed.  He denied numbness, 
tingling, and weakness of the right extremity.  Upon 
examination, the veteran had active abduction and forward 
elevation on the right side to 90 degrees with pain.  There 
was discomfort on palpation of the bicipital groove on the 
right.  There was no ligamentous laxity or apprehension noted 
in the right shoulder.  SPEED's test was noted to be 
negative.  Neurological examination revealed that the 
veteran's power, sensation, and reflexes were intact.  The 
veteran was diagnosed with chronic tendonitis with partial 
ankylosis of the right shoulder.

X-ray examination of the right shoulder, dated in May 2002, 
revealed an essentially normal shoulder joint.

In July 2002 the veteran was afforded a VA C&P joints 
examination.  The veteran indicated that he takes pain 
medications for his shoulder including Naprosyn and 
acetaminophen.  He noted that in addition to pain he has 
weakness, stiffness, easy fatigability, and lack of endurance 
in the right shoulder.  He stated that he has flare-ups of 
pain due to repetitive use of the shoulder and that the 
flare-ups subside with rest.  The veteran indicated that the 
pain increased 10 percent and the range of motion decreased 
10 percent during a flare-up.  The veteran denied dislocation 
or subluxation of the shoulder and any inflammatory 
arthritis.  He stated that his shoulder condition interferes 
with his activities of daily life.  Upon examination the 
veteran was noted to be right hand dominant.  The veteran's 
right shoulder demonstrated tenderness over the subacromial 
bursa.  Hoffman's test and impingement sign were both 
positive.  The drop arm test was negative.  The range of 
motion of the right shoulder was measured as flexion to 160 
degrees, abduction to 160 degrees, external rotation to 60 
degrees, and internal rotation to 60 degrees.  X-ray 
examination of the right shoulder revealed early 
osteoarthritic changes over the acromioclavicular joint.  The 
veteran was diagnosed with posttraumatic arthritis of the 
right shoulder, particularly the right acromioclavicular 
joint.  The veteran was noted to have an increase in pain, 
reduction of range of motion, and excess fatigability with 
repetitive movements.

The veteran was treated for right shoulder pain due to 
osteoarthritis by the VA in December 2003 and April 2004.

In June 2005 the veteran was afforded a VA C&P joints 
examination.  The veteran reported that he had flare-ups of 
pain at least once a week that are brought on by increased 
activity.  He complained of weakness in the right shoulder.  
The veteran denied clicking, popping, and dislocation of the 
right shoulder.  He indicated that he occasionally has 
numbness or tingling and occasionally uses an arm sling.  He 
stated that he is not able to work due to the shoulder.  Upon 
examination the veteran was noted to be right handed.  The 
veteran was wearing an arm sling.  The right shoulder skin 
was intact; there was no gross deformity, swelling, or 
ecchymosis.  The veteran had tenderness to palpation over the 
anterior and lateral aspects of his shoulder globally.  The 
range of motion was measured at flexion and abduction to 110 
degrees with pain at the endpoint and internal and external 
rotation to 40 degrees with pain at the endpoints.  The 
impingement test was positive and the veteran's right 
shoulder demonstrated global weakness with testing.  X-ray 
examination of the right shoulder revealed mild degenerative 
arthritis and mild acromioclavicular joint narrowing.  The 
veteran was diagnosed with right shoulder degenerative 
arthritis and right shoulder bursitis.  The examiner 
indicated that the veteran's right shoulder does manifest an 
increased amount of incoordination, fatigability, and loss of 
strength leading to a loss of 10 degrees of forward flexion 
and 5 degrees of internal and external rotation after 
repetitive exercise.

In a June 2008 VA treatment note the veteran was noted to 
complain of increased right shoulder pain.

In June 2008 the veteran was afforded a VA C&P joint 
examination.  The veteran reported that he had increased pain 
since his prior C&P examination.  He indicated that he had 
the most pain when reaching over his head and that he was 
unable to sleep on his right side.  He stated that he has a 
decreased range of motion and needs to use the left arm to 
lift up the right arm.  Upon examination the right shoulder 
range of motion was measured at 90 degrees of flexion with 
pain from 70 degrees, 80 degrees abduction with pain from 45 
degrees, 45 degrees of external rotation with pain through 
then entire range of motion, and 30 degrees of internal 
rotation with pain through the entire range of motion.  No 
recurrent dislocations or ankylosis were noted.  X-ray 
examination revealed minimal degenerative joint disease 
involving the right acromioclavicular articulation and slight 
widening of the acromion clavicular articulation.  The 
veteran was diagnosed with chronic right shoulder strain, 
chronic right shoulder bursitis, and degenerative joint 
disease of the right shoulder.  The examiner indicated that 
the veteran's right shoulder had a severe impact on the 
veteran's ability to complete chores, shopping, and exercise.  
The right shoulder prevents sports and has a moderate impact 
on traveling, feeding, bathing, dressing, and grooming.  The 
right shoulder has a mild impact on recreation and toileting.

Prior to June 25, 2008

In light of the evidence, the Board finds that an evaluation 
in excess of 20 percent disabling for bursitis of the right 
shoulder is not warranted under any applicable diagnostic 
code for the period prior to June 25, 2008.  Prior to June 
25, 2008 the veteran's bursitis of the right shoulder 
manifested in a range of motion no less than flexion and 
abduction to 110 degrees with pain at the endpoints and 
internal and external rotation to 40 degrees with pain at the 
endpoints.  There was no clicking, popping, dislocation, 
gross deformity, swelling, or ecchymosis of the right 
shoulder.  No ankylosis, malunion, or nonunion of the 
clavicle, scapula, or humerous was noted.  Accordingly, an 
evaluation in excess of 20 percent disabling for bursitis of 
the right shoulder for the period prior to June 25, 2008 is 
denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 20 percent disabling for the veteran's bursitis of 
the right, major, shoulder, for the period prior to June 25, 
2008, the doctrine is not for application.

Beginning June 25, 2008

In light of the evidence, the Board finds that an evaluation 
of 30 percent and no higher for bursitis of the right, major, 
shoulder is warranted for the period beginning June 25, 2008.  
Beginning June 25, 2008 the veteran's bursitis of the right 
shoulder disability manifested in a range of motion of 90 
degrees of flexion with pain from 70 degrees, 80 degrees 
abduction with pain from 45 degrees, 45 degrees of external 
rotation with pain through then entire range of motion, and 
30 degrees of internal rotation with pain through the entire 
range of motion.  The veteran's right shoulder disability did 
not manifest recurrent dislocations or ankylosis.  Given the 
findings and diagnoses reflected in the medical evidence, the 
Board finds that the disability is more appropriately 
evaluated under the diagnostic code for bursitis pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5201.  See Butts v. 
Brown, 5 Vet. App. 532 (1993).  As the veteran is unable to 
lift his right arm above the midpoint between the side and 
shoulder level without pain in both forward flexion and 
abduction, the symptoms of the veteran's bursitis of the 
right, major, shoulder disability most nearly approximate an 
evaluation of 30 percent disabling.  As the veteran's right 
shoulder flexion and abduction are not limited to 25 degrees 
or less from the side of the body, an evaluation in excess of 
30 percent disabling pursuant to Diagnostic Code 5201 is not 
warranted.  An evaluation in excess of 30 percent is 
available under Diagnostic Codes 5200 and 5202; however, 
assignment of an evaluation in excess of 30 percent disabling 
under these diagnostic codes is not warranted because the 
veteran's shoulder does not manifest any ankylosis and there 
is no evidence of any deformity, recurrent dislocation, 
fibrous union, nonunion, or loss of head of the right 
shoulder.  Accordingly, an evaluation of 30 percent and no 
higher for the veteran's bursitis of the right shoulder is 
granted.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 30 percent disabling for the veteran's bursitis of 
the right shoulder for the period beginning June 25, 2008, 
the doctrine is not for application.

D. Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his disabilities have not required any, let alone, frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD) is 
denied.

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 50 percent disabling, is denied.

Entitlement to an evaluation in excess of 20 percent 
disabling for bursitis of the right shoulder, for the period 
prior to June 25, 2008, is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a 30 percent disability rating and no 
higher for bursitis of the right shoulder, for the period 
beginning June 25, 2008, is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


